196 F.2d 727
Simon H. STRICKLER, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.Otto COOPER, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10649.
No. 10650.
United States Court of Appeals Third Circuit.
Argued April 22, 1952.
Decided May 15, 1952.

Petitions for Review of the Decisions of the Tax Court of the United States.
George H. Kaplan, New York City (George Surosky, Paterson, N. J., on the brief), for appellant.
John Kelley, Jr., Washington, D. C. (Ellis N. Slack, Acting Asst. Atty. Gen., A. F. Prescott, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Prior to January 31, 1944 the petitioners in these two cases were partners in Occo Knitting Company. Immediately after that date the partnership was reorganized with Abraham Strickler appearing as partner in place of his brother, petitioner Simon H. Strickler, and with Beatrice L. Cooper appearing as partner in place of her husband, petitioner Otto Cooper. The Tax Court found as a fact that "Mrs. Cooper and Abraham Strickler did not in good faith and acting with a business purpose intend to join as partners and did not in fact join together with others as partners in the conduct of the enterprise of Occo Knitting Mills." The court accordingly upheld the action of the Commissioner in determining that the petitioners continued to be taxable upon their respective shares of the income of the partnership after January 31, 1944.


2
Under the rule stated in Commissioner v. Culbertson, 1949, 337 U.S. 733, 69 S. Ct. 1210, 93 L. Ed. 1659, the question thus decided by the Tax Court was purely one of fact. An examination of the record satisfies us that the court in these cases considered the evidence in the light of the criteria laid down in the Culbertson case and that its fact-findings are supported by the evidence and are not erroneous.


3
The decisions of the Tax Court will be affirmed.